Honorable J. W. Edgar              Opinion No. WW-545
Commissioner of Education
Austin, Texas                      Re: Application of Article
                                       2784e-1, V.C.S., as
                                       amended, to an independ-
                                       ent school district where-
                                       in a maximum maintenance
                                       tax of $1.30, instead of
                                       $1.50, has been authorized
Dear Sir:                              by election.

YOU request our opinion regarding the ,application of Chapter
528, Acts 1955, 54th Legislature, Regular Session, (S.B. 116),
as amended, c,odified as Article 2784e-1, V.C.S., to an inde-
pendent school district wherein a maximum annual maintenance
tax of $1.30, instead of $1.50, has been authorized at an
election wherein a proposition similar  to the following was
submitted:

            *IShail the (governing body) of the
            Independent School District be authorized to
            assess, levy, and collect an annual ad valo-
            rem tax  of not to emceed One Dollar and Thirty
            Cents ($1.30) on the One Hundred Dollars
             ($100.00) valuation of tamable property in
            said District for the further maintenance of
            publicfree   schools, as authorized by Chapter
            528, Acts 1955, 54th Legislature, Regular
            Session, as amended, provided that such tax
            shall not exceed in any year  the limits prey
            scribed by said Chapter."

In Subsection 1 of Section 1 of Article' 2784e-1, supra, it is
stated that such districts may levy  an annual maintenance tax
II . . . not to emceed . . . One Dollar and Fifty Cents ($1.50)
on the One Hundred Dollars ($100.00) assessed value of taxable
                                                                 .
                                                                     .




Honorable J. W. Edgar, page 2 (WW-545)



property in the district . . . Provided, however, that such
annual ad valorem tax levied may not exceed the maximum es-
tablished I?r 2 majority vote of the resident=alified   tax-
paying voters of the dis=t,     voting in an election or elec-
tions held for such purpose."   (Emphasis ours)

It will be observed that this language sets the ultimate limit
of such tax at $1.50 and further limits the tax to whatever
maximum may be established by such election.

Not only may the specified class of voters of the district
originally fix the maximum annual maintenance tax at any
amount within the $1.50 limit established by Subsection 1 of
Section 1 of the statute, but they may later diminish or in-
crease the maximum authorization within that limit as con-
templated in Subsection 3 thereof, which is as follows:

         "No tax shall be levied, collected, abro-
         gated, diminished, or increased, and no
         bond shall be issued hereunder until such
         action has been authorized by a majority
         of the votes cast at an election held in
         the district for such purposes, at which
         none but property taxpaying qualified
         voters of such district, whose property
         has been duly rendered for taxation, shall
         be entitled to vote."   (Fmphasis ours)

Section 3 of the statute contains the following:

         II
          . . . this Act shall not apply to any
         school district until and unless a main-
         tenance tax hereunder is adopted by ma-
         jority vote of the resident, qualified,
         property tax-paying voters of the dis-
         trict who own taxable property therein
         and which has been duly rendered for tax-
         ation, voting at an election therefor,
         and if ----
         --      such tax is so adcpted, --
                                         then the
         provisions ---
                     of this Act shall a&z& 9
         such District:"   (Emphasis ours)
Honorable J. W. Edgar, page 3 (WW-545)


Your question is answered in the affirmative.  The proper ap-
proval by election of a proposition such as you have submitted,
whether the maximum annual maintenance tax specified therein
be $1.30 or any other amount at or below the $1.50 statutory
limit, will serve to adopt the tax so as to cause the provi-
sions of Article 2784e-1, supra, to apply to such a district.

This construction of the statute is reflected in the estab-
lished policy of the Attorney General who has in several in-
stances approved bonds issued by independent school districts
under the provisions of said Article 2704e-1 where the author-
ized maximum annual maintenance tax was less than $1.50.


                           SUMMARY

            Article 2784e-1, V.C.S., as amended,
            applies to an independent school dis-
            trict wherein a maximum annual mainte-
            nance tax of $1.30, instead of $1.50,
            has been properly authorized by elec-
            tion under said statute.




                                      Yours very truly,

                                      WILL WILSON
                                      Attorney General



                                            Howard W. Mays
                                            Assistant      /
HWM-s

APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman

Marietta Payne                  REVIEWED FOR THE ATTORNEY GENERAL
Jack Goodman
Byron Fullerton                 By:     W. V. Geppert
L. P. Lollar
Henry G. Braswell